Case 18-42994-drd7           Doc 213      Filed 08/19/20 Entered 08/19/20 23:57:48                       Desc Main
                                         Document      Page 1 of 1
 MOW 7016-1.21 (02/19)


                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                  WESTERN DISTRICT OF MISSOURI
                                               )
    Carol Linda Dille                          )
                                               )     Case No. 18-42994-drd-13
                                               )
                          Debtor(s)            )

                                                       EXHIBIT INDEX
              =       Offered & Admitted w/o objection          X         =        Offered & Admitted over objection
    Ex.       =       Offered, but objected to and excluded     N.O.      =        Marked but not offered
    D.B.      =       Admitted, de bene                         W.D.      =        Offered then withdrawn exhibit
    Ltd.      =       Admitted for limited purpose

    Exhibit       Action     Date           Time          Description
    Number        Taken

       A                                                  Chapter 13 trustee’s certification concerning initial confirmation of
                                                          debtor’s plan

       B                                                  Returned service addressed to Gerald Sanders

       C                                                  Returned service addressed to attorney for Gerald Sanders

       D                                                  2014 quit claim deed of 206 E 66th St

       E                                                  2017 quit claim deed of 781 NW 1621st Rd

       F                                                  2014 quit claim deed of 4605 Liberty St

       G                                                  2014 quit claim deed of 4933 Westwood Rd

       H                                                  2014 quit claim deed of 4937 Westwood Rd

        I                                                 2016 trustee’s warranty Deed of Oakshire 3rd Plat




    Page #        I CERTIFY that I have this date Enter a date received from the Clerk, U. S. Bankruptcy
    Court, Western District of Missouri, the following numbered exhibits for which I will hold myself
    responsible:


                                                                  Enter signature
    PRINTED NAME                                                  SIGNATURE
